Devon Wilmington
P.O. Box 19547                                                                       f«-ed in
Sugarland, Texas 77496-9547                                                        "oSFTfxPAfLS
Septemberf^j, 2015                                                             SEP J420/5
Court of Appeals                                                            c™sr0l^ pr,nE
First District of Texas                                                   CLEf"<
301 Fannin Street
Houston, Texas 77002-2066

Court of Appeals Number: 01-15-00663-CV



This letter is to inform you that I have a new mailing address. Please update your records to
replace my previous address:

Devon Wilmington
12951 Iris Garden Lane
Houston, Texas 77044

with the following new address:

Devon Wilmington
P.O. Box 19547
Sugarland, Texas 77496-9547


Thank you for your prompt attention to this matter.

Sineerely,      / / /V"T ~75?




                                                                                                  d